Case: 3:20-cv-00249-wmc Document #: 63-6 Filed: 03/27/20 Page 1 of 3




                  Exhibit 6
3/25/2020                           Evers: No plan toDocument
                    Case: 3:20-cv-00249-wmc           move April 7 election
                                                                     #: 63-6date; urges absentee
                                                                                   Filed:        voting | Madison365
                                                                                           03/27/20        Page 2 of 3
  Latest COVID Updates                                                                          BREAKING: 128 new coronavirus




  Evers: No plan to move April 7 election date;
  urges absentee voting
  By Madison365 sta      - Mar 20, 2020




  Wisconsin Governor Tony Evers on Friday said there are no plans to postpone the spring election,
  despite fears of spreading coronavirus.


  The April 7 election will serve as the state’s presidential primary, but also decide a statewide
  Supreme Court race and many local races across the state.


  “Moving the date isn’t going to solve the problem,” Evers said in a conference call with reporters
  Friday. “We could move it to June, and (the virus outbreak) might be worse in June.”


  However, Evers urged voters to find safer ways to vote.




https://madison365.com/evers-no-plan-to-move-april-7-election-date-urges-absentee-voting/                                  1/2
3/25/2020                           Evers: No plan toDocument
                    Case: 3:20-cv-00249-wmc           move April 7 election
                                                                     #: 63-6date; urges absentee
                                                                                   Filed:        voting | Madison365
                                                                                           03/27/20        Page 3 of 3




  “The most important ask is for people to vote absentee,” he said.


  He said anyone can request an absentee ballot at https://myvote.wi.gov until April 2.


  “Do not wait until the deadline,” Evers said. “Get your absentee ballot now.”


  The City of Madison will move some polling places and offer curbside vote drop-off outside the City
  County Building starting today.




                                                               Madison365 sta




https://madison365.com/evers-no-plan-to-move-april-7-election-date-urges-absentee-voting/                                2/2
